Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election of Ia in the response filed on February 10, 2021 is acknowledged and has been entered.  However, the timely submission under 37 CFR 1.129(a) filed is not fully responsive to the prior Office actions because Applicant did not include an elective species that fall within the elected Group. 
Applicant is advised that in order for the reply to this requirement to be complete, Applicant must: include an election of the invention (e.g., species) to be examined, even though the requirement is traversed.  (See 37 CFR 1.143).  Here, Applicant only elected Ia, and did not include an election of the invention.  Again, Examiner directs Applicant to page 2 (2nd full paragraph) of the Office Action posted December 14, 2020, which clearly states that “Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.: Thus, in order for the reply to this requirement to be complete, Applicant must include an election of the invention (e.g., species) to be examined.  For example, Applicant must choose a compound according to Formula Ia defining each variable (e.g., R1, A, B, n1, R2 and etc.).  Generally, a species is found in the Specification or Examples.
Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of ONE MONTH or THIRTY DAYS from the mailing date of this letter, whichever is longer, to submit a complete reply.  This shortened statutory period supersedes the time period set in the prior Office action.  This time period may be extended pursuant to 37 CFR 1.136(a).  If a notice of appeal and the fee set forth in 37 CFR 1.17(e) were filed prior to or with the payment of the fee set forth in 37 CFR 1.17(r), the payment of the fee set forth in 37 CFR 1.17(r) by applicant is construed as a request to dismiss the appeal and to continue prosecution under 37 CFR 1.129(a).  The appeal stands dismissed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL V WARD/Primary Examiner, Art Unit 1624